Citation Nr: 1502470	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  04-02 877	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to initial disability ratings for cervical spine degenerative joint disease in excess of 10 percent prior to May 17, 2011; in excess of 20 percent prior to March 10, 2014; and in excess of 30 percent thereafter.

2.  Entitlement to a disability rating for recurrent right shoulder dislocation with degenerative joint disease in excess of 50 percent, for the period beginning January 7, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.

4.  Entitlement to an extraschedular rating for the cervical spine and right shoulder disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and St. Louis, Missouri.

With respect to the cervical spine disability, the RO granted service connection in a December 2011 rating decision currently on appeal and assigned a 10 percent rating effective as of the January 18, 2000 date of claim, and a 20 percent rating effective as of the date of the May 17, 2011 VA examination report.  In a March 2014 rating decision, the RO assigned a 30 percent rating effective as of the date of the March 10, 2014 VA examination report.

With respect to the right shoulder disability, the RO initially granted service connection in an August 1992 rating decision.  The Veteran subsequently filed a claim for an increased rating, and in a July 2010 decision the Board adjudicated his claim for the appellate period prior to January 7, 2008-the date of a VA examination report-and remanded the claim for the appellate period as of that date.  In August 2012, the Board again remanded the claim for an increased rating for the right shoulder disability as of January 7, 2008.  In a March 2014 rating decision, the RO increased the Veteran's rating for his right shoulder disability to 50 percent, effective as of January 7, 2008.

The issues of 1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, to include scoliosis; 2) entitlement to service connection for a bilateral knee disorder; 3) whether there is clear and unmistakable error (CUE) in a September 8, 2006 rating decision which granted service connection for an adjustment disorder with depression and anxiety, and assigned a 20 percent rating effective as of January 18, 2000; 4) entitlement to a disability rating in excess of 20 percent for an adjustment disorder with depression and anxiety; 5) whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD);and 6) entitlement to service connection for gastritis have been raised by the record in a July 2014 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an extraschedular rating or total disability rating based on individual unemployability (TDIU) for service-connected disabilities pursuant to 38 C.F.R. § 3.321 or § 4.16(a), respectively, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flareups, his cervical spine degenerative joint disease is characterized by severe limitation of motion of the cervical spine (including extension of the cervical spine to as little as 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right rotation to 35 degrees, and left rotation to 12 degrees), without ankylosis and without incapacitating episodes resulting from intervertebral disc disease.

2.  Prior to March 10, 2014, the Veteran did not have right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with cervical spine degenerative joint disease.

3.  Effective March 10, 2014, the Veteran's right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with cervical spine degenerative joint disease is manifested by moderate incomplete paralysis.

4.  Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flareups, his right shoulder dislocation with degenerative joint disease is characterized by functional limitation which more closely approximates ankylosis of scapulohumeral articulation of the right (major) shoulder, without other impairment of the humerus.


CONCLUSIONS OF LAW

1.  Effective January 18, 2000, the criteria for a rating of 30 percent, but no higher, for cervical spine degenerative joint disease are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5290, 5293 (2003), 5237 (2014).

2.  Prior to March 10, 2014, the criteria for a separate rating for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with cervical spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8513 (2014).

3.  As of March 10, 2014, the criteria for a rating of 40 percent, but no higher, for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with cervical spine degenerative joint disease are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8513 (2014).

4.  The criteria for a disability rating in excess of 50 percent rating for recurrent right shoulder dislocation with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5200-03 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the right shoulder increased rating claim, notice requirements were accomplished in the January 2004, May 2006, and June 2008 letters that were provided before the March 2014 readjudication of the claim.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

With respect to the cervical spine claim, this arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and his Social Security Administration (SSA) records, which the Board has reviewed.  The Veteran was afforded VA examinations for his cervical spine in October 1999, June 2006, May 2011, and March 2014, and for his right shoulder in January 2008, January 2010, May 2011, and March 2014.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additional examinations are not required because the Veteran has not reported worsening since March 2014.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives, as the RO provided new VA examinations in March 2014, obtained an opinion from the Director of Compensation Service as to the Veteran's right shoulder disability in April 2012, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Analysis: Higher Rating for Cervical Spine Degenerative Joint Disease

The Veteran contends in his March 2012 notice of disagreement that his cervical spine disability warrants higher ratings.  The Board agrees, and finds that his current 30 percent disability rating is warranted throughout the appellate period.

As discussed above, the appellate period began on January 18, 2000-the date on which the Veteran filed his claim.  The Veteran was granted a disability rating of 10 percent as of that date in a December 2011 rating decision, which was increased to 20 percent as of May 17, 2011, and to 30 percent as of March 10, 2014.

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Codes 5290 and 5293, for cervical spine limitation of motion and intervertebral disc syndrome, respectively.  See 67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim for a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Because the RO granted service connection as of January 18, 2000, the 10 percent rating in part precedes the effective dates of the revised regulations, i.e., September 26, 2002, and September 23, 2003.  Therefore, the Board will consider the claim prior to those dates under the former regulations only.  Id. at 467; cf. VAOPGCPREC 3-2000 (which contemplates an appellate period that both precedes and succeeds the effective date of the regulatory change).  The Board notes that the Veteran is not prejudiced thereby because he is hereby awarded the highest available schedular rating for limitation of motion of the cervical spine without ankylosis-i.e., 30 percent-throughout the appeal.  38 C.F.R. § 4.71a, DC 5290 (2002, 2003), 5237 (2014).

Under Diagnostic Code 5290, a 10 percent rating is warranted for slight limitation of motion of the cervical spine.  A 20 percent rating is warranted for moderate limitation of motion.  A 30 percent rating is warranted for a severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) (effective prior to September 26, 2003).  Under Diagnostic Code 5293, provides that a 10 percent evaluation is warranted for mild intervertebral disc syndrome with recurring attack.  A 20 percent evaluation was warranted for moderate intervertebral disc syndrome with recurring attacks. A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks and intermittent relief. A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002).  

As of September 26, 2003, cervical spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5235-5243 (2014).

For the appellate period from January 18, 2000 through May 16, 2011, under the pre-2003 regulations, a 30 percent rating is warranted because the evidence of record, with consideration of flare-ups, repetitive testing, painful motion, and functional loss, shows severe limitation of motion of the cervical spine.  The October 1999 examiner found that the Veteran had flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right rotation to 60 degrees, and left rotation to 55 degrees.  The June 2006 examiner found that the Veteran had flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 45 degrees, left lateral flexion to 20 degrees, right rotation to 75 degrees, and left rotation to 60 degrees.  As the Veteran's range of motion, particularly on extension, was severely impaired, a 30 percent rating is warranted.

For the appellate period from May 17, 2011 through March 9, 2014, under the pre-2003 regulations, a 30 percent rating is warranted because the evidence of record, with consideration of flare-ups, repetitive testing, painful motion, and functional loss, shows severe limitation of motion of the cervical spine.  Specifically, the May 2011 examiner found that the Veteran had flexion to 25 degrees, extension to 45 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right rotation to 35 degrees, and left rotation to 12 degrees.  As the Veteran's range of motion, particularly on bilateral flexion and left rotation, was severely impaired, a 30 percent rating is warranted.

A rating in excess of 30 percent is not warranted because the evidence of record, even with consideration of flare-ups, repetitive testing, painful motion, and functional loss, does not show ankylosis of the cervical spine.  Specifically, the March 2014 examiner found that the Veteran has no ankylosis of the spine.  As such, a rating in excess of 30 percent for the Veteran's cervical spine disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5237.

A rating higher than 30 percent is unwarranted on the basis of intervertebral disc syndrome because the record includes no diagnosis of intervertebral disc disease.  See 38 C.F.R. § 4.71a, DC 5243, 5293.  Specifically, the May 2011 examiner found that there were "no episodes of incapacitation in the past 12 months secondary [to the] Veteran's neck condition," as defined by regulation.  Moreover, the March 2014 examiner expressly found that the Veteran does not have intervertebral disc syndrome.  Id.

The Veteran contends that his cervical spine disability results in associated objective neurologic abnormalities, specifically radiculopathy.  Prior to March 10, 2014, the most probative evidence is against the finding of associated objective neurologic abnormalities.  Specifically, the October 1999 examiner noted that a February 1998 electromyogram (EMG) "revealed no radiculopathy."  The October 1999 examiner's sensory tests of the Veteran's hands and upper extremities were normal bilaterally, with no neurological signs beyond a slight weakness of the right shoulder and elbow muscles, which measured 5/5.  Similarly, the May 2011 examiner found that the Veteran's nerves were intact.  The VA examiners' findings are the most probative based on their education, experience, and review of objective test results.  As such, no separate disability rating for radiculopathy is warranted prior to March 10, 2014.

As of March 10, 2014, a separate 40 percent rating is warranted for the Veteran's cervical spine radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2014).  Specifically, the March 2014 examiner reported that he has moderate radiculopathy in his right cervical spine nerve roots.  The examination report reflects that his right arm is his dominant arm.  Because Diagnostic Code 8513 contemplates all radicular groups, and because the 40 percent rating is the highest possible rating for moderate radiculopathy, the Board finds that it is the most favorable to the Veteran.  Consequently, an additional 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8513 is warranted, effective as of March 10, 2014.

Analysis: Higher Rating for Right Shoulder Dislocation Degenerative Joint Disease

The Veteran contends in his June 2002 notice of disagreement and elsewhere that his right shoulder disability warrants a higher rating.  Because the Veteran's current 50 percent rating represents the maximum schedular rating for any right shoulder disability not involving other impairment of the humerus, the Board disagrees.

As discussed above, the RO initially granted service connection in an August 1992 rating decision.  The Veteran subsequently filed a claim for an increased rating, and in a July 2010 decision the Board adjudicated his claim for the appellate period prior to January 7, 2008-the date of a VA examination report-and remanded the claim for the appellate period as of that date.  In a March 2014 rating decision, the RO increased the Veteran's rating for his right shoulder disability effective as of January 7, 2008 to 50 percent based on the March 2014 examiner's determination that during flareups the Veteran's right shoulder limitation of motion more closely approximates unfavorable ankylosis of scapulohumeral articulation.  38 C.F.R. § 4.71a, DC 5200 (2014).

A rating in excess of 50 percent is not warranted because the evidence of record, even with consideration of flare-ups, repetitive testing, painful motion, and functional loss, does not show other impairment of the humerus.  Specifically, the January 2008, January 2010, May 2011, and March 2014 examiners never found other impairment of the humerus.  Further, the March 2014 examiner found that the Veteran has no recurrent dislocation of the glenohumeral (scopulohumeral) joint.  As such, a rating in excess of 50 percent for the Veteran's right shoulder disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5200-5203 (2014).


ORDER

Effective January 18, 2000, an initial rating of 30 percent, and no higher, for cervical spine degenerative joint disease is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of March 10, 2014, an evaluation in excess of 30 percent for cervical spine degenerative joint disease is denied.

Effective as of March 10, 2014, a separate 40 percent rating, and no higher, for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with cervical spine degenerative joint disease is granted, subject to the law and regulations governing payment of monetary benefits.

An evaluation in excess of 50 percent for recurrent right shoulder dislocation with degenerative joint disease is denied.


REMAND

The issues remaining before the Board are entitlement to extraschedular ratings and entitlement to a TDIU as of January 18, 2000 and prior to May 17, 2011 on a schedular basis.

With respect to a TDIU, the Veteran is in receipt thereof, effective as of May 17, 2011.  The Board notes that based on the 30 percent rating for the cervical spine limitation of motion assigned above, the Veteran has a combined disability rating which would qualify for a schedular TDIU throughout the appellate period (i.e., as of January 18, 2000).  38 C.F.R. §§ 4.16(a), 4.25 (2014).

As the RO previously adjudicated these issues under the auspices of 38 C.F.R. §§ 3.321, 4.16(b), including obtaining a letter from the Director, Compensation Service in April 2012, the Board remands the issues for consideration under 38 C.F.R. § 4.16(a), and provides the following VA examiners' opinions pertinent to TDIU and extraschedular ratings.

The June 2000 VA examiner recorded that the Veteran:

[I]s fully employed [by a] Car Ferry Service....He not only works aboard ship full time, but lives aboard ship full time....

[T]his Veteran is fully able to do sedentary [work] secondary to the right shoulder as well as light physical work.  He is probably unable to do heavy manual labor because of his service-connected right shoulder....

[T]he Veteran is taking no prescribed medications and no over-the-counter medications for his right shoulder, therefore there are no vocational impairments caused by medications prescribed for the service-connected right shoulder....

[The Veteran] began working for the...Car Ferry Service approximately two to three years ago.  He has worked seasonally for them in that two to three years from May to October.  He has had at least one job during the winter months where he worked in a factory by his history....

[The Veteran] states that his daily activities are significantly impaired by his right shoulder.  He states that he cannot use his right arm to open a door, yet he can use his right hand to write!  He states he cannot lift with his right arm, yet I saw him lifting objects in the waiting room....

[I]t is my medical opinion based upon my review of the history and my observation of this veteran as well as my clinical examination that he is able to do sedentary and light physical labor type jobs.  I also believe that he can do some moderate manual labor.  He is probably precluded from heavy manual labor.

The June 2006 VA examiner recorded the Veteran's statement that he has lost jobs over his neck pain due to difficult concentrating, and that when he has a flare it is difficult to get out of bed and impossible to function.  The June 2006 examiner opined:

[T]he veteran was gainfully employed for a number of years in multiple jobs, the main one which was a physically demanding job of being an air conditioning and furnace repairman for over 30 years....[T]he Veteran worked from 1976 through 1998, with no documented complaints of any neck, back or ankle pathology....The Veteran takes no medications for any of the conditions listed above, including the right shoulder, that would impair employment.  The Veteran's right shoulder, service connected for chronic dislocations, would impair him from working in heavy manual labor and reaching overhead to be limited [sic].  He would be limited in climbing ladders.  He will be limited in reaching.  He will be able to do secretarial type work with minimal labor at a desk job.

The January 2008 VA examiner recorded the Veteran's statement that he has worked in heating, air conditioning, and mechanical work since service, and has either quit or been let go from a number of jobs in the past few years because he cannot keep up.  He reports his shoulder causes difficulty with work.  He report having a high school education plus some college courses.  The examiner opined:

[I]t is my opinion that the Veteran is not able to use the right shoulder for any type of work activities.  The shoulder is weak with limited motion.  He is able to use the right hand for work activities with light lifting of less than [five] pounds with the right shoulder supported, not repetitive activities.  The medication the Veteran takes for his condition, Tylenol, does not restrict work.

The January 2010 VA examiner opined:

[The Veteran] cannot perform required work activities as a heating and refrigeration specialist.  He cannot perform any activities requiring lifting of his arm or reaching.  He is a musician, he cannot play his guitar for any extended periods [or] play at "gigs."  He can no longer play the piano [or] work on [his] vehicle.  He cannot shift gears on [his] vehicle, uses left hand.  He has to drive with his hand at the bottom of the steering wheel, cannot raise arm to shoulder level for any extended periods....

[The Veteran] is unemployed as of September of 2008, has significant effect on usual occupation as a heating and air conditioning technician, he would not likely be able to work in this capacity.

The February 2010 VA examiner opined that "The GAF [Global Assessment of Functioning] selected [50] reflects [the Veteran's] unemployment and social isolation, both of which are at least as likely as not based in his [service-connected] Major Depressive Disorder."

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to extraschedular ratings will also be remanded.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical report must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his cervical spine and right shoulder disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's service-connected disabilities, adjudicate the issues of entitlement to extraschedular ratings for cervical spine disability, right shoulder disability and for a collective extraschedular rating for his service-connected disabilities and entitlement to a TDIU during the period as of January 18, 2000 and prior to May 17, 2011 on a schedular basis.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


